DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 18 is objected to because that claim depends upon canceled claim 15.  Claim 18 will be examined as if dependent upon claim 14.  
Appropriate correction is required.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 103
Claims 1-14, 16, 18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over non-patent literature references U and V from PTO form 892 paper mailed with this action in view of Kuroshima et al. (EP 1 566 185).  The non-patent literature references expressly teach the claimed individual boxed helmet base with a self-cleaning system including solar panels with card/rental feature in the fifth and sixth paragraphs of the velojoy (citation U) reference and twentieth paragraph of the Boston Globe (citation V) reference wherein the disclosed sanitizing feature meets the claimed self-cleaning system and the disclosed helmets concealed inside with separate compartment or disclosed vertically stacked helmets kiosk dispensing monitor meets the claimed individual helmet boxes because both have the same structure and function.  The non-patent literature references disclose the claimed invention, except for the recited cooling system and controlled vents.  Kuroshima, another type of dispensing system, discloses .
Response to Arguments
Applicant's arguments filed February 25, 2021 have been fully considered but they are not persuasive.
The claims are reasonably and broadly construed, in light of the accompanying specification, such that the rejection prior art references obviate the claimed invention, as rejected above.  Reference U discloses a kiosk and reference V discloses a bike helmet vending machine and also a kiosk.  Both teachings meet the claimed base.  Reference U expressly teaches the claimed cleaning system at paragraph 19 of that reference, as “Concealed inside, 12 Bell helmets…emptied for cleaning, inspection, and restocking.”  Both references disclosed sanitizing which meets the claimed self-cleaning system or cleaning system because sanitization is the same as cleaning.  

Likewise the claimed cooling system is obviated by secondary reference Kuroshima, since all reference are in the same field of endeavor in the art of dispensing systems.  Kuroshima expressly discloses the claimed cooling system in paragraph [0006] as a “cooling hold device.”  The claimed “individual units… and controlled vents” is expressly shown in figure 1A of that reference.  The claimed “air flow after a heating phase” is expressly disclosed in paragraphs [0011]-[0013].  
Since all references are dispensing systems, it would have been obvious to one skilled in the art to combine the secondary reference cooling system with the primary references helmet dispensing, cleaning, and sanitizing system in order to teach the claimed invention.  
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it is well known in the art of dispensing to cool a heated and/or cleaned component for safe dispensing and optimum storage.  
secondary reference is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, all references use a heating, cleaning, and/or sanitizing feature and it would have been obvious to one skilled in the art for cooling a heated object in order to ensure proper handling and use after treatment.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., cleaning or santiation) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN MICHAEL GRAVINI whose telephone number is (571)272-4875.  The examiner can normally be reached on M-Th 5:30 am to 5:00 (mid day flex) first F 6:00 am t0 11:00 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on 571 272 3607.  Examiner’s other 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHEN M GRAVINI/Primary Examiner, Art Unit 3753